Citation Nr: 0502876	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  01-02 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis.

3.  Entitlement to service connection for residuals of neck 
fracture.

4.  Entitlement to service connection for disability 
manifested by diminished capacity to procreate.

5.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
teeth problems as a result of medications prescribed by the 
Department of Veterans Affairs (VA).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
although it has determined that new and material evidence has 
been submitted to reopen the claims for service connection 
for PTSD and prostatitis, it has also determined that it is 
now necessary to remand these claims for further development.  
The Board has also determined that further evidentiary 
development is warranted with respect to the claim for a 
rating in excess of 20 percent for the veteran's service-
connected diabetes mellitus.  

The issues of entitlement to service connection for PTSD and 
prostatitis, and entitlement to an increased rating for 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC.

The Board would also note that the remaining issue of 
entitlement to payment for the cost of unauthorized medical 
services provided by a private medical facility on June 11, 
2002, will be addressed concurrently in a separate decision 
under another docket number.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for prostatitis was denied by a June 1985 rating decision 
which was not appealed.

2.  A claim for service connection for PTSD was denied by a 
June 1994 rating decision which was not appealed.

3.  The evidence submitted since the rating decisions 
pertinent to the application to reopen the claim for service 
connection for prostatitis and the claim for service 
connection for PTSD bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claims.

4.  There is no neck disability that has been related to a 
neck injury in service.

5.  There is no evidence of disability manifested by 
diminished capacity to procreate that has been related to 
active service.

6.  The preponderance of the credible and probative evidence 
of record does not reflect teeth problems that can be the 
basis for compensation benefits or that were the result of 
negligent VA treatment.





CONCLUSIONS OF LAW

1.  The June 1985 rating decision which denied an application 
to reopen a claim for service connection for prostatitis, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004); 38 C.F.R. § 3.156 (2001); 38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1984).

2.  The June 1994 rating decision which denied a claim for 
service connection for PTSD, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004); 
38 C.F.R. § 3.156 (2001); 38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 20.1103 (1993).

3.  New and material evidence has been submitted since the 
June 1985 and June 1994 rating decisions with respect to the 
claims for service connection for prostatitis and PTSD, and 
the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004); 38 C.F.R. § 3.156 
(2001).

4.  Residuals of neck fracture were not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  Disability manifested by diminished capacity to procreate 
was not incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for teeth problems as a result of 
medications prescribed by the VA is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claims have already 
been developed within the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that following the RO's receipt of the 
veteran's application to reopen the claim for service 
connection for PTSD and the claim for service connection for 
neck fracture in June 1999, the veteran was advised in the 
July 1999 rating decision and August 1999 statement of the 
case that there was no evidence of a neck injury in service 
or evidence linking current neck disability to service, and 
the veteran was also informed that since there was no 
diagnosis of PTSD, there was no basis to reopen that claim.  
Thereafter, the veteran was again advised in the March and 
June 2000 rating decisions and September 2000 supplemental 
statement of the case that he had still not submitted 
evidence of a diagnosis of PTSD, the February 2001 
supplemental statement of the case now advised the veteran 
that this claim was being denied on the grounds that there 
had been no verification of the veteran's reported stressors, 
and the May 2001, August 2002, and January 2003 supplemental 
statements of the case indicated that new and material 
evidence had still not been submitted to warrant reopening of 
the claim for service connection for PTSD.  Moreover, a March 
2002 rating decision again advised the veteran that the 
evidence of record still did not establish that current 
degenerative changes of the cervical spine were related to 
service and August 2002 and February 2003 correspondence 
advised the veteran of the type of evidence necessary to 
substantiate the veteran's claims for service connection, the 
evidence that the veteran would be expected to provide, and 
the evidence that would be provided on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, following the filing of the application to 
reopen the claim for service connection for prostatitis in 
May 2001, a May 2001 letter from the RO advised the veteran 
of the type of evidence necessary to reopen his claim, and 
following the filing of the claims for service connection for 
diminished capacity and compensation under 38 U.S.C.A. § 1151 
for teeth problems as a result of medications prescribed by 
the VA, August 2001 and February 2002 correspondence advised 
the veteran of the type of evidence necessary to substantiate 
his claim for 38 U.S.C.A. § 1151 benefits, and the March 2002 
rating decision advised the veteran that there was no 
evidence of a current disability manifested by diminished 
capacity to procreate linked to service or service-connected 
disability, no evidence demonstrating a current tooth problem 
that could be the basis for compensation under 38 U.S.C.A. 
§ 1151 and/or the result of negligent VA treatment, and no 
evidence linking current prostatitis to the veteran's active 
service.  Finally, the July 2004 statement of the case 
reiterated that the veteran's claim for service connection 
for residuals of fractured neck was subject to continued 
denial as there was no evidence of injury in service, and no 
evidence linking any current disorder to service or a period 
of one year after service.  

Although the August 2002 and February 2003 VCAA notice 
letters regarding the claims for service connection clearly 
came after the rating actions that denied these claims or the 
reopening of these claims in July 1999, March 2000, June 
2000, and March 2002, and did not specifically request that 
the appellant provide any evidence in the veteran's 
possession that pertained to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communication from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have bee satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  

Finally, with respect to the applications to reopen the 
claims for service connection for prostatitis and PTSD, in 
view of the Board's decision to reopen the claims, any 
failure to notify and/or assist the veteran under the VCAA 
cannot be considered prejudicial to the veteran.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.  


I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for Prostatitis and 
PTSD

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since these claims were received 
before that date (June 1999 and May 2001), the law in effect 
when the claims were filed is applicable.  That is the 
standard discussed above.  In this regard, in its overall 
analysis, the RO has continued to apply the version of 
38 C.F.R. § 3.156 in effect at the time the veteran filed his 
application to reopen the claims (38 C.F.R. § 3.156 (2001)).  
The Board also notes that while the RO has also reviewed the 
PTSD claim on a de novo basis, the Board is still required to 
consider whether new and material evidence has been received 
to reopen that claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir.1996).

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Based on the grounds stated for the denial of service 
connection for prostatitis in the June 1985 rating decision, 
and the denial of service connection for PTSD in the June 
1994 rating decision, new and material evidence would consist 
of evidence of a current diagnosis of prostatitis and PTSD, 
and/or evidence linking such disability to active service.  

In this regard, additional evidence received since the June 
1985 and June 1994 rating actions includes various VA 
treatment records and personal hearing testimony from the 
veteran.  

With respect to both the issue of entitlement to service 
connection for prostatitis and PTSD, the Board notes that 
each of the respective previous final denials denied the 
claims on the basis that the record still did not demonstrate 
a diagnosis of PTSD or prostatitis.  However, the evidence 
obtained since these rating decisions now reflects multiple 
diagnoses of PTSD and recurrent chronic prostatatis.  Thus, 
there is clearly evidence that is not merely cumulative of 
prior evidence.  Consequently, the Board finds that the 
additional treatment records in this case bear directly and 
substantially on the specific matter under consideration, are 
neither cumulative nor redundant, and by themselves or in 
combination with other evidence are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the claims 
for service connection for prostatitis and PTSD are reopened.  


II.  Entitlement to Service Connection for Residuals of Neck 
Fracture and Disability Manifested by Diminished Capacity to 
Procreate

The Board initially notes that with respect to the claim for 
service connection for disability manifested by diminished 
capacity to procreate, the primary problem is the lack of 
sufficient current evidence of disability or diagnosis.  More 
specifically, a critical element in establishing service 
connection for any disability is the existence of current 
disability, and the medical evidence is clearly negative for 
any current evidence of findings or diagnoses of a disability 
manifested by diminished capacity to procreate.

Accordingly, the Board finds that a preponderance of the 
evidence is against entitlement to service connection for 
disability manifested by diminished capacity to procreate.

With respect to the veteran's claim for service connection 
for residuals of neck fracture, while the evidence of record 
does reflect the existence of degenerative changes of the 
cervical spine, service medical records do not reflect 
complaints or treatment of any injury to the neck.  Moreover, 
the first record of any post-service treatment for neck 
complaints is dated in June 1982.  The veteran, as a 
layperson, is also unable to link his current degenerative 
changes of the cervical spine to service or to a period of 
one year following service.  Espiritu v. Derwinksi, 2 Vet. 
App. 492 (1992).  

Therefore, while the Board does not doubt that the veteran is 
sincere in his belief that his current neck problems are 
related to the incident when his neck was stepped on during 
basic training in service, based on the lack of 
contemporaneous evidence of complaints or treatment for such 
injury, the normal findings at the time of separation, and 
the lack of evidence of post-service treatment for neck 
problems until June of 1982, the Board finds that the 
preponderance of the evidence is also against entitlement to 
service connection for residuals of neck fracture.  


III.  Entitlement to Compensation under 38 U.S.C.A. § 1151 
for Teeth Problems as a Result of Medications Prescribed by 
the VA 

In essence, the veteran asserts that he was caused to lose 
teeth and experienced dental caries and other dental problems 
as a result of medication prescribed by VA.

However, the Board would first note that although service 
connection may generally be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service (38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004)), an exception to the general rule is 
applicable to dental disabilities.  According to the statute 
and regulation, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2004).  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a) (2004).

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2004).  The medical 
evidence does not show that the veteran experienced any 
damage to the maxilla or mandible during service, and 
therefore, entitlement to compensation benefits for the loss 
of the body of the maxilla or mandible is not shown.

In short, despite the fact that the veteran seeks 
compensation for teeth problems under 38 U.S.C.A. § 1151, 
based on the type of dental problems the veteran seeks 
compensation for, the Board finds there is no basis to grant 
compensation under 38 U.S.C.A. § 1151 as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, in the 
event that the veteran wishes to pursue a claim for such 
disability for treatment purposes, the matter is referred to 
the RO for appropriate adjudication.

The Board would further note that the appellant's claim under 
38 U.S.C.A. § 1151 was received in July 2001 and accordingly, 
the claim must be considered under the newer version of the 
statute that requires VA fault.  In addition, communications 
from the RO clearly placed the veteran and his representative 
on notice that it was necessary that the veteran produce 
evidence of identifiable dental disability that was the 
result of negligent conduct by the VA, and the record does 
not contain such evidence.  

In support of the veteran's claim, the Board readily 
acknowledges and has examined the veteran's own statements 
and testimony to the effect that negligent VA treatment 
caused him dental disability.  However, as was noted 
previously, it is long-established that the veteran, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Furthermore, it has not been shown that the 
veteran possesses the requisite knowledge, skill, training, 
or education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Id.  In 
short, the veteran's own speculations as to medical matters 
are without any probative value.  

As for the contemporaneous treatment records themselves, they 
are not reflective of identifiable dental disability 
associated with medication prescribed by the VA.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional compensable dental disability has been sustained 
by the veteran as a result of medication prescribed by the 
VA.  Accordingly, the claim of entitlement to VA benefits 
pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for prostatitis is 
reopened.

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.

The claim for service connection for residuals of neck 
fracture is denied.

The claim for service connection for disability manifested by 
diminished capacity to procreate is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
teeth problems as a result of medications prescribed by the 
VA is denied.


REMAND

Having determined that the claims for service connection for 
prostatitis and PTSD should be reopened, the Board has 
preliminarily reviewed the claims on the merits, and has 
determined that while there are numerous diagnoses of PTSD 
based on the veteran's claimed stressors, many of those 
stressors are based on allegations of personal assault, and 
the veteran has not been advised of the type of evidence that 
he may submit in support of such allegations.  38 C.F.R. 
§ 3.304(f)(3) (2004).  In addition, one of the veteran's 
claimed stressors involves being exposed to enemy fire while 
in Vietnam, and some effort should be made to contact the 
Center for Unit Records Research (CURR) to determine whether 
the veteran's unit records confirms such exposure while the 
veteran was attached to it.  

With respect to the claim for service connection for 
prostatitis, as was noted previously, there is now medical 
evidence of chronic prostatitis and service medical records 
reflect treatment of genitourinary complaints during service.  
Consequently, the Board finds that the veteran should be 
afforded an appropriate VA examination for the purpose of 
obtaining an opinion as to whether it is at least as likely 
as not that the veteran's chronic recurrent prostatitis is 
related to active service.

With respect to the remaining claim of entitlement to an 
initial evaluation in excess of 20 percent for diabetes 
mellitus, the Board notes that the veteran has never been 
afforded a comprehensive examination to ascertain the 
severity of this service-connected disability.  Therefore, 
the Board also finds that the veteran should be afforded an 
appropriate examination to determine the nature and severity 
of his service-connected diabetes mellitus.

Accordingly, this case is remanded for the following action:

1.  After being furnished with 
information regarding the type of 
evidence that may corroborate in-service 
personal assaults, the veteran should be 
asked to review the accounts of his 
alleged in-service traumatic events and 
add any additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed during service.  
The veteran should be asked to provide to 
the best of his ability any specific 
details as to each of the claimed 
stressful events, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
he is referring when he writes relative 
to any specific incident.  If there are 
additional stressors, he should note 
those stressors and number them 
accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details, an adequate search for verifying 
information would be difficult or 
impossible.

2.  After the veteran has been afforded 
an opportunity to respond to the request 
set out in the above paragraph, but 
regardless of whether he responds, the 
National Personnel Records Center (NPRC) 
should be contacted and requested to 
provide all of the veteran's personnel 
records, including DA Forms 2 and 2a.

3.  Steps should also be taken to provide 
as much detail as possible regarding the 
veteran's exposure to incoming enemy fire 
in Vietnam (believed to have occurred 
between June 1967 and June 1968) to the 
Center for Unit Records Research (CURR), 
so that an effort can be made to locate 
pertinent unit histories, morning 
reports, daily journals, and other 
records that may verify this stressor.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any chronic 
recurrent prostatitis.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that any current prostatitis is 
related to the veteran's active service.

5.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature and severity of the 
veteran's service-connected diabetes 
mellitus.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  

6.  After the completion of any 
development deemed appropriate (including 
additional medical evaluation) in 
addition to that requested above, the 
issues of entitlement to service 
connection for PTSD and prostatitis, and 
entitlement to an initial evaluation in 
excess of 20 percent for diabetes 
mellitus should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


